Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENTEXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Meyer on 1/8/2021.

The application has been amended as follows: 

In the claims: 
In claim 1, line 9 connecting to line 10, after the phrase “at least a portion of the insulating layer”, delete “
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a process of making an electronic device including the step of forming an insulating layer covering at least a portion of the resin pattern layer on the organic layer; and forming an index matching layer by removing at least a portion of the insulating layer covering the resin pattern layer
A closest prior art, Wu et al (US 2014/0354906, submitted with the IDS filed on dated 3/22/20) disclose a process of making an electronic device including the step of forming an organic layer (26) defining contact openings (241,242); an index matching layer (18,34) disposed on the base layer 12 (see Figures 6 and 9) but fail to teach or suggest each of the contact holes exposing a portion of the first conductive pattern layer on the base layer, along with the limitation of forming an index matching layer by removing at least a portion of the insulation layer covering the resin pattern layer as the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713